


110 HR 1806 IH: Youth Crime Deterrence Act of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1806
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mrs.
			 Christensen, and Mr.
			 Rodriguez) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 to provide quality prevention programs and accountability programs
		  relating to juvenile delinquency, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Youth Crime Deterrence Act of
			 2007.
		2.State
			 plansSection 223(a) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)) is
			 amended—
			(1)in paragraph
			 (11)(A)—
				(A)in clause (i) by
			 adding and at the end,
				(B)by striking clause
			 (ii), and
				(C)by redesignating
			 clause (iii) as clause (ii),
				(2)in paragraph (27)
			 by striking and at the end,
			(3)in
			 paragraph (28) by striking the period at the end and inserting a semicolon,
			 and
			(4)by adding at the
			 end the following:
				
					(24)provide that the State shall develop and
				implement standards to reduce incidence of juveniles who are missing from a
				detention or placement setting, and to locate and return such juveniles to such
				setting;
					(25)provide that the State shall ensure
				placement of each child leaving the juvenile justice system in stable and
				appropriate permanent or transitional housing; and
					(26)provide a description of the use by the
				State of funds under this part and other funds for reentry and aftercare
				services for juveniles released from the juvenile justice
				system.
					.
			3.Juvenile crime
			 intervention block grant programsTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended—
			(1)by
			 redesignating part F as part J, and
			(2)by inserting after
			 part E the following:
				
					FSchool and
				community based juvenile gang prevention
						271.Authority to
				make grants and contractsThe
				Administrator may make grants to or contracts with public agencies (including
				local educational agencies) and nonprofit private agencies, organizations, and
				institutions to establish and support programs and activities that involve
				families and communities and that are designed to carry out any of the
				following purposes:
							(1)To prevent and to reduce the participation
				of juveniles in the activities of gangs that commit crimes. Such programs and
				activities may include—
								(A)individual, peer,
				family, and group counseling (including the provision of life skills training
				and preparation for living independently) which shall include cooperation with
				social services, welfare, and health care programs;
								(B)education and
				social services designed to address the social and developmental needs of
				juveniles which such juveniles would otherwise seek to have met through
				membership in gangs;
								(C)crisis
				intervention and counseling to juveniles who are particularly at risk of gang
				involvement, and their families, including assistance from social service,
				welfare, health care, mental health, and substance abuse prevention and
				treatment agencies if necessary;
								(D)the organization
				of neighborhood and community groups to work closely with parents, schools, law
				enforcement, and other public and private agencies in the community; and
								(E)training and
				assistance to adults who have significant relationships with juveniles who are
				or may become members of gangs, to assist such adults in providing constructive
				alternatives to participating in the activities of gangs.
								(2)To facilitate coordination and cooperation
				among—
								(A)local education,
				juvenile justice, employment, and social service agencies; and
								(B)community-based
				programs with a proven record of effectively providing prevention and
				intervention services to juvenile gang members for the purpose of reducing the
				participation of juveniles in illegal gang activities.
								(3)To support programs that, in recognition of
				varying degrees of the seriousness of delinquent behavior and the corresponding
				gradations in the responses of the juvenile justice system in response to that
				behavior, are designed—
								(A)to encourage
				courts to develop and implement a continuum of post-adjudication restraints
				that bridge the gap between traditional probation and confinement in a
				correctional setting (including expanded use of probation, mediation,
				restitution, community service, treatment, home detention, intensive
				supervision, electronic monitoring and similar programs, and secure
				community-based treatment facilities linked to other support services such as
				health, mental health, education (remedial and special), job training, and
				recreation); and
								(B)to assist in the
				provision by the Administrator of information and technical assistance,
				including technology transfer, to States in the design and utilization of risk
				assessment mechanisms to aid juvenile justice personnel in determining
				appropriate sanctions for delinquent behavior.
								(4)To target
				elementary and middle school students, for the purpose of steering students
				away from gang involvement.
							(5)To provide
				treatment to juveniles who are members of such gangs, including members who are
				accused of committing a serious crime and members who have been adjudicated as
				being delinquent.
							(6)To promote the
				involvement of juveniles in lawful activities in geographical areas in which
				gangs commit crimes.
							(7)To assist
				juveniles who are or may become members of gangs to obtain appropriate
				educational instruction, in or outside a regular school program, including the
				provision of counseling and other services to promote and support the continued
				participation of such juveniles in such instructional programs.
							(8)To expand the
				availability of prevention and treatment services relating to the illegal use
				of controlled substances, and controlled substances analogues (as defined in
				section 102 of the Controlled Substances Act (21 U.S.C. 802)), by juveniles,
				provided through State and local health and social services agencies.
							(9)To provide
				services to prevent juveniles from coming into contact with the juvenile
				justice system again as a result of gang-related activity.
							(10)To provide
				services authorized in this section at a special location in a school,
				community-based facility, or housing project.
							(11)To support
				activities to inform juveniles of the availability of treatment and services
				for which financial assistance is available under this part.
							272.Eligibility to
				receive grants and contractsTo be eligible to receive a grant or
				contract under this part, a public agency (including a local educational
				agency) or a nonprofit private agency, organization, or institution, shall
				submit to the Administrator an application at such time, in such manner, and
				containing such information as the Administrator may require by rule, except
				that such application shall—
							(1)include a detailed description of each
				program or activity the applicant proposes to carry out to achieve 1 or more of
				the purposes specified in section 271 as identified by the applicant;
							(2)include an assurance that such program or
				activity will be administered by or under the supervision of the
				applicant;
							(3)provide for the proper and efficient
				administration of such program or activity;
							(4)provide for
				regular evaluation of such program or activity;
							(5)provide an
				assurance that the proposed program or activity will supplement, not supplant,
				similar programs and activities already available in the community;
							(6)certify that the
				applicant has requested the State planning agency to review and comment on such
				application and summarizes the responses of such State planning agency to such
				request;
							(7)provide that
				regular reports on such program or activity shall be sent to the Administrator
				and to such State planning agency; and
							(8)provide for such
				fiscal control and fund accounting procedures as may be necessary to ensure
				prudent use, proper disbursement, and accurate accounting of funds received
				under this part.
							273.PriorityFor the purpose of reviewing applications
				submitted under section 272 by eligible applicants, the Administrator shall
				give priority to applications that—
							(1)are submitted by applicants that are
				located in close proximity to, and have demonstrated a significant commitment
				to the betterment of, the geographical areas in which the programs and
				activities proposed by the respective applicants will be carried out;
							(2)are based on the incidence and severity of
				crimes committed by gangs whose membership is composed primarily of juveniles
				in the geographical areas in which the programs and activities proposed by the
				respective applicants will be carried out;
							(3)will provide
				assistance for programs and activities that—
								(A)are broadly
				supported by public and nonprofit private agencies, organizations, and
				institutions located in such geographical area;
								(B)will substantially
				involve the families of such juveniles or adult role models in the community
				that has a significant relationship with the at-risk juveniles in carrying out
				such programs or activities; and
								(4)purpose projects
				and activities that will serve at-risk juveniles in high crime areas.
							GTreatment for
				juvenile offenders who are victims of child abuse or neglect
						275.Authority to
				make grants and contracts
							(a)Uses of grants
				and contractsExcept as
				provided in subsection (b), the Administrator, in consultation with the
				Secretary of Health and Human Services, may make grants to or contracts with
				eligible public and nonprofit private organizations—
								(1)to develop,
				establish, and support projects that—
									(A)provide treatment
				to juvenile offenders who are victims of child abuse or neglect and to their
				families so as to reduce the likelihood that such juvenile offenders will
				commit subsequent violations of law;
									(B)based on the best
				interests of juvenile offenders who receive treatment for child abuse or
				neglect, provide transitional services (including individual, group, and family
				counseling) to juvenile offenders—
										(i)to
				strengthen the relationships of juvenile offenders with their families and
				encourage the resolution of intrafamily problems related to the abuse or
				neglect;
										(ii)to facilitate the
				alternative placement of juvenile offenders; and
										(iii)to prepare
				juveniles 16 years of age and older to live independently; and
										(C)carry out research (including surveys of
				existing transitional services, identification of exemplary treatment
				modalities, and evaluation of treatment and transitional services) relating to
				the treatment to juvenile offenders who are victims of child abuse or neglect
				and to their families; and
									(2)to provide for each of the following during
				each fiscal year for which that applicant receives a grant or contract under
				this part:
									(A)Establishing or
				maintaining community-based alternatives (including home-based treatment
				programs) to traditional forms of institutionalization of juvenile
				offenders.
									(B)Establishing or
				implementing effective means of diverting juveniles from the traditional
				juvenile justice and correctional system, including restitution and
				reconciliation projects which test and validate selected arbitration models,
				such as neighborhood courts or panels, and increase victim satisfaction while
				providing alternatives to incarceration for detained or adjudicated
				delinquents.
									(C)Establishing or
				supporting advocacy programs and services that encourage the improvement of due
				process available to juveniles in the juvenile justice system and the quality
				of legal representation for such juveniles.
									(D)Establishing or
				supporting programs stressing advocacy activities aimed at improving services
				to juveniles affected by the juvenile justice system, including services that
				provide for the appointment of special advocates by courts for such
				juveniles.
									(E)Developing or
				supporting model programs (including self-help programs for parents) to
				strengthen and maintain the family unit in order to prevent or treat juvenile
				delinquency, including programs that work with families during the
				incarceration of juvenile family members and which take into consideration the
				special needs of families with limited-English speaking ability.
									(F)Establishing or
				implementing special emphasis prevention and treatment programs relating to
				juveniles who commit serious crimes (including such crimes committed in
				schools), including programs designed to deter involvement in illegal
				activities or to promote involvement in lawful activities on the part of gangs
				whose membership is substantially composed of juveniles.
									(G)Developing or
				implementing further a coordinated, national law-related education program
				of—
										(i)delinquency
				prevention in elementary and secondary schools, and other local sites;
										(ii)training for
				persons responsible for the implementation of law-related education programs;
				and
										(iii)disseminating
				information regarding model, innovative, law-related education programs to
				juvenile delinquency programs (including those that are community based), and
				to law enforcement and criminal justice agencies, for activities related to
				juveniles that target juveniles who have had contact with the juvenile justice
				system or who are likely to have contact with such system.
										(H)Addressing efforts
				to reduce the proportion of juveniles detained or confined in secure detention
				facilities, secure correctional facilities, jails, and lockups who are members
				of minority groups if such proportion exceeds the proportion such groups
				represent in the general population.
									(I)Establishing or
				supporting programs designed to prevent and to reduce the incidence of hate
				crimes committed by juveniles, including—
										(i)model educational
				programs that are designed to reduce the incidence of hate crimes by means such
				as—
											(I)addressing the
				specific prejudicial attitude of each offender;
											(II)developing an
				awareness in the offender of the effect of the hate crime on the victim;
				and
											(III)educating the
				offender about the importance of tolerance in our society; and
											(ii)sentencing
				programs that are designed specifically for juveniles who commit hate crimes
				and that provide alternatives to incarceration.
										(b)Department of
				Justice or related entity as recipientThe Administrator may not make a grant to
				or a contract with the Department of Justice or to any administrative unit or
				other entity that is part of the Department of Justice.
							276.Eligibility to
				receive grants and contracts
							(a)ApplicationsTo be eligible to receive a grant or
				contract under this part, public and nonprofit organizations shall submit to
				the Administrator an application at such time, in such manner, and containing
				such information as the Administrator may require by rule.
							(b)PriorityThe Administrator shall give priority to
				eligible applicants that have experience in treating juveniles who are victims
				of child abuse or neglect.
							(c)LimitationThe
				Administrator may not disapprove an application solely because the eligible
				applicant proposes to provide treatment or transitional services to juveniles
				who are adjudicated to be delinquent for having committed offenses that are not
				serious crimes.
							277.Confidentiality
				of program recordsExcept as
				authorized by law, program and activity records containing the identity of
				individual juveniles, gathered to carry out this part may not be disclosed
				without the consent of the individual service recipient or legally authorized
				representative of such recipient, or as may be necessary to carry out this
				part. Under no circumstances may program or activity reports or findings
				available for public dissemination contain the actual names of individual
				service recipients.
						HState challenge
				activities
						281.Establishment
				of program
							(a)In
				generalThe Administrator may make a grant under this part to a
				State that receives an allocation under section 222, not to exceed 10 percent
				of the amount of such allocation, to carry out each challenge activity in which
				the State participates.
							(b)DefinitionsFor
				purposes of this part—
								(1)the term
				case review system means a procedure for ensuring that—
									(A)each juvenile has a
				case plan, based on the use of objective criteria for determining a juvenile’s
				danger to the community or himself or herself, that is designed to achieve
				appropriate placement in the least restrictive and most family-like setting
				available in close proximity to the parents’ home, consistent with the best
				interests and special needs of such juvenile;
									(B)the status of each
				juvenile is reviewed periodically, but not less frequently than once every 3
				months, by a court or by administrative review, in order to determine the
				continuing necessity for and appropriateness of the placement of such
				juvenile;
									(C)with respect to
				each juvenile, procedural safeguards will be applied to ensure that a
				dispositional hearing is held to consider the future status of each juvenile
				under State supervision, in a juvenile or family court or another court
				(including a tribal court) of competent jurisdiction, or by an administrative
				body appointed or approved by the court, not later than 12 months after the
				original placement of the juvenile and periodically thereafter during the
				continuation of out-of-home placement; and
									(D)a juvenile’s
				health, mental health, and education record is reviewed and updated
				periodically; and
									(2)the term
				challenge activity means a program maintained for 1 of the
				following purposes:
									(A)Developing and
				adopting policies and programs to provide basic health, mental health, and
				appropriate education services (including special education) for juveniles in
				the juvenile justice system as specified in standards developed by the National
				Advisory Committee for Juvenile Justice and Delinquency Prevention before
				October 12, 1984.
									(B)Developing and
				adopting policies and programs to provide access to counsel for all juveniles
				in the justice system to ensure that juveniles consult with counsel before
				waiving the right to counsel.
									(C)Increasing
				community-based alternatives to incarceration by establishing programs (such as
				expanded use of probation, mediation, restitution, community service,
				treatment, home detention, intensive supervision, and electronic monitoring)
				and developing and adopting a set of objective criteria for the appropriate
				placement of juveniles in detention and secure confinement.
									(D)Developing and
				adopting policies and programs to provide secure settings for the placement of
				violent juvenile offenders by closing down traditional training schools and
				replacing them with secure settings with capacities of no more than 50 violent
				juvenile offenders and with ratios of staff to juvenile great enough to ensure
				adequate supervision and treatment.
									(E)Developing and
				adopting policies to prohibit gender bias in placement and treatment and
				establishing programs to ensure that female juveniles have access to the full
				range of health and mental health services, treatment for physical or sexual
				assault and abuse, self defense instruction, education in parenting, education
				in general, and other training and vocational services.
									(F)Establishing and
				operating, either directly or by contract or other arrangement with a public
				agency or other appropriate nonprofit private organization (excluding an agency
				or organization that is responsible for licensing or certifying out-of-home
				care services for juveniles), a State ombudsman office for children, youth, and
				families to investigate and resolve complaints relating to action, inaction, or
				decisions of providers of out-of-home care to children and juvenile (including
				secure detention and correctional facilities, residential care facilities,
				public agencies, and social service agencies) that may adversely affect the
				health, safety, welfare, or rights of resident juveniles.
									(G)Developing and
				adopting policies and programs designed to remove, if appropriate, status
				offenders from the jurisdiction of the juvenile court to prevent the placement
				in secure detention facilities or secure correctional facilities of juveniles
				who are nonoffenders or who are charged with or who have committed offenses
				that would not be criminal if committed by an adult.
									(H)Developing and
				adopting policies and programs designed to serve as alternatives to suspension
				and expulsion from school.
									(I)Increasing
				aftercare services for juveniles involved in the justice system by establishing
				programs, and developing and adopting policies, to provide comprehensive
				health, mental health, education, housing, and vocational services and services
				that preserve and strengthen the families of such juveniles.
									(J)Developing and
				adopting policies to establish—
										(i)a
				State administrative structure to coordinate program and fiscal policies for
				children who have emotional and behavioral problems, and their families, among
				the major child serving systems, including schools, social services, health
				services, mental health services, and the juvenile justice system; and
										(ii)a
				statewide case review system.
										(K)Developing and
				adopting policies to prohibit discrimination on the basis of perceived or
				actual sexual orientation or gender identity in placement or treatment, and
				establishing programs to ensure access to a full range of health and mental
				health services, treatment for physical or sexual assault and abuse, and
				educational services for juveniles who have been victimized as a result of
				their perceived or actual sexual orientation or gender identity.
									IJuvenile
				mentoring
						285.PurposesThe purposes of this part are—
							(1)to reduce juvenile
				delinquency and gang participation;
							(2)to improve academic
				performance; and
							(3)to reduce the
				school dropout rate, through the use of mentors for at-risk juveniles.
							286.DefinitionsFor purposes of this part—
							(1)the term
				at-risk juvenile means a juvenile who is at risk of educational
				failure or dropping out of school or of involvement in delinquent activities;
				and
							(2)the term
				mentor means an individual who works with an at-risk juveniles
				on a one-to-one basis, establishing a supportive relationship with juveniles
				and providing the juveniles with academic assistance and exposure to new
				experiences that enhance their ability to become responsible citizens.
							287.Authority to
				make grants and contracts
							(a)PurposesThe Administrator may make grants to or
				contracts with eligible public agencies (including local educational agencies)
				and nonprofit private agencies, organizations, and institutions to establish
				and support programs and activities carried out to implement mentoring programs
				that are—
								(1)designed to link
				at-risk juveniles, particularly juveniles living in high crime areas and
				juveniles experiencing educational failure, with responsible adults such as law
				enforcement officers, individuals working with local businesses, and adults
				working for community-based organizations and agencies; and
								(2)intended—
									(A)to provide general
				guidance to at-risk juveniles;
									(B)to promote personal and social
				responsibility among at-risk juveniles;
									(C)to increase
				at-risk juveniles’ participation in and enhance their ability to benefit from
				elementary and secondary education;
									(D)to discourage
				at-risk juveniles’ use of illegal drugs, violence, and dangerous weapons, and
				participation in other criminal activity;
									(E)to discourage
				involvement of at-risk juveniles in gangs; or
									(F)to encourage
				at-risk juveniles’ participation in community service and community
				activities.
									(b)Permitted uses
				of grants and contractsGrants and contracts made under this part
				shall be used to implement mentoring programs, including—
								(1)hiring of mentoring
				coordinators and support staff;
								(2)recruitment,
				screening, and training of adult mentors;
								(3)reimbursement of
				mentors for reasonable incidental expenditures, such as transportation, that
				are directly associated with mentoring; and
								(4)such other uses as
				the Administrator may specify by rule subject to subsection (c).
								(c)Prohibited uses
				of grants and contractsGrants and contracts made under this part
				may not be used—
								(1)to directly compensate mentors, except as
				authorized by subsection (b)(3);
								(2)to obtain
				educational or other materials or equipment that would otherwise be used in the
				ordinary course of the applicant’s operations;
								(3)to support
				litigation of any kind; or
								(4)for any other use
				reasonably prohibited by the Administrator by rule.
								288.EligibilityTo be eligible to receive a grant or
				contract under this part, a public agency (including a local educational
				agency) or a nonprofit private agency, organization, or institution, shall
				submit to the Administrator an application at such time, in such manner, and
				containing such information as the Administrator may require by rule, except
				that such application shall include—
							(1)information on the
				juveniles expected to be served by the program;
							(2)a provision for a
				mechanism for matching juveniles with mentors based on the needs of such
				juveniles;
							(3)an assurance that
				no mentor will be assigned to more than one juvenile, so as to ensure a
				one-to-one relationship;
							(4)an assurance that
				projects operated in secondary schools will provide juveniles with a variety of
				experiences and support, including—
								(A)an opportunity to
				spend time in a work environment and, when possible, participate in the work
				environment;
								(B)an opportunity to
				witness the job skills that will be required for juvenile to obtain employment
				upon graduation;
								(C)assistance with
				homework assignments; and
								(D)exposure to
				experiences that juvenile might not otherwise encounter;
								(5)an assurance that
				projects operated in elementary schools will provide juveniles with—
								(A)academic
				assistance;
								(B)exposure to new
				experiences and activities that juveniles might not encounter on their own;
				and
								(C)emotional
				support;
								(6)an assurance that
				projects will be monitored to ensure that each juvenile benefits from a mentor
				relationship, with provision for a new mentor assignment if the relationship is
				not beneficial to such juvenile;
							(7)the method by
				which mentors and juveniles will be recruited to the project;
							(8)the method by
				which prospective mentors will be screened; and
							(9)the training that
				will be provided to mentors.
							289.Rules and
				guidelines
							(a)Program
				rulesThe Administrator shall issue rules to carry out this part.
				Such rules may take effect only after the Administrator provides public notice,
				and a reasonable period for comment, on such rules as proposed.
							(b)Model screening
				guidelinesThe Administrator shall develop and distribute to
				recipients of grants and contracts under this part specific model guidelines
				for the screening of prospective mentors to participate in the programs carried
				out under this part.
							290.Approval of
				applications
							(a)In
				generalIn approving applications for grants and contracts under
				this part, the Administrator shall give priority to eligible applicants
				that—
								(1)serve at-risk
				youth in high crime areas;
								(2)have 60 percent or
				more of their juveniles eligible to receive funds under chapter 1 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 2701–2901);
				and
								(3)have a
				considerable number of juveniles who drop out of school each year.
								(b)Other
				considerationsIn making grants and contracts under this part,
				the Administrator shall give consideration to—
								(1)the quality of the
				mentoring plan proposed by the applicant, including—
									(A)the resources, if
				any, that will be dedicated to providing participating juveniles with
				opportunities for job training or postsecondary education; and
									(B)the degree to
				which parents, teachers, community-based organizations, and the local community
				participate in the design and implementation of such mentoring plan; and
									(2)the capability of
				the applicant to effectively implement the mentoring plan.
								(c)ApprovalApplications
				approved under this part shall be approved for a continuous period of 3 fiscal
				years.
							291.ReportsNot later than 120 days after the end of the
				1st fiscal year for which grants or contracts are made under this part, the
				Administrator shall submit, to the Speaker of the House of Representatives and
				the President pro tempore of the Senate, a report containing an evaluation
				carried out to determine with respect to juveniles the success and
				effectiveness of this part in reducing delinquency and gang participation,
				improving academic performance, and reducing the school dropout
				rate.
						.
			4.Authorization of
			 appropriationsSection 299 of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671) is
			 amended—
			(1)in subsection
			 (a)—
				(A)in the heading by
			 striking Parts C and
			 E and inserting Parts C through I,
			 and
				(B)by striking
			 parts C and E and inserting parts C through I;
			 and
				(2)by adding at the
			 end the following:
				
					(e)Authorization of
				appropriations for parts F, G, H, and IThere are authorized to be appropriated to
				carry out parts F, G, H, and I such sums as may be necessary for fiscal years
				2008, 2009, 2010, and
				2011.
					.
			
